 CHARLES MANUFACTURING COMPANYCharles Manufacturing Company and United Furni-ture Workers of America, AFL-CIO. Cases 15-CA-6640-2 and 15-CA-6815September 19, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDAI.EOn June 18, 1979, Administrative Law Judge Rob-ert Cohn issued the attached Decision in this proceed-ing. Thereafter, the General Counsel and the Charg-ing Party each filed exceptions and supporting briefs,and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.I We agree with the Administrative Law Judge that Respondent did notviolate Sec. 8(aX5) of the Act when it automatically implemented a set ofwage increases for unit employees on October 10, 1977. Respondent hadunconditionally committed itself to making those wage increases when itspresident promised both their specific amount and effective date in a speechto employees on October 11, 1976, prior to the representation election cam-paign which resulted in the Union's certification. The wage increases there-upon became established "conditions of employment." See Libery Telephone& Communications, Inc., 204 NLRB 317 (1973). Respondent did not violateits bargaining obligation when it subsequently implemented the increases aspromised because its conduct was devoid of any element of discretion. SeeState Farm Mutual Automobile Insurance Company, 195 NLRB 871, 890(1972). This situation is distinguishable from cases wherein an employercontinues, after a bargaining agent has been selected, unilaterally to exerciseits discretion with respect to wage increases granted pursuant to certain wagereview programs. See, e.g., Allis Chalmers Corporation, 237 NLRB 290(1978). The Board has held that in such cases "[w]hat is required is a main-tenance of preexisting practices, i.e., the general outline of the program,however, the implementation of that program (to the extent that discretionhas existed in determining the amounts or timing of the increases), becomes amatter as to which the bargaining agent is entitled to be consulted." (Empha-sis supplied.) See Oneita Knitting Mills, Inc., 205 NLRB 500, fn.l (1973); andsee N. LR.B. v. Katz, Benne, etc., dibla Williamsburg Steel Products Co, 369U.S. 736, 746 (1962).DECISIONSTATEMENT OF THE CASEROBERr COHN, Administrative Law Judge: The above-captioned consolidated cases came on for hearing beforeme in Dothan, Alabama, on December 6, 1978, upon duenotice. The issues presented for decision are: (1) whetherCharles Manufacturing Company (Respondent herein), vio-lated Section 8(a)(5) and (1) of the National Labor Rela-tions Act, as amended (herein the Act), by granting certainwage increases to its employees in an appropriate unit rep-resented by the Union' in October 1977 during collective-bargaining negotiations with the Union; (2) whether, dur-ing the period from January 23-March 31, 1978, Respon-dent violated the same sections of the Act by failing andrefusing to meet with the Union with sufficient frequency;(3) whether Respondent violated the same sections of theAct by refusing to continue negotiations with the Unionfollowing the receipt by Respondent of a petition from amajority of the employees in the unit indicating that theyno longer wished to be represented by the Union; and (4)whether the economic strike called by the Union, on orabout July 11, 1977, was converted into an unfair laborpractice strike as a consequence of Respondent's aforesaidunfair labor practices.2At the hearing the parties entered into a stipulation offacts which constitutes the entire record in the case. There-after, counsel for the General Counsel and counsel for Re-spondent filed post-hearing briefs which have been dulyconsidered.'Upon the entire record, including arguments of counsel, Ihereby make the following:FINDINGS AND CONCLUSIONS'1. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsAt all times material Respondent has operated a plant inDothan, Alabama, where it is engaged in the manufactureand sale of furniture. Prior to 1977 its production and main-' United Furniture Workers of America, AFL-CIO2The original charge in Case 15-CA-6640-2 was filed October 17, 1977;the original charge in Case 15-CA-6815 was filed March 16, 1978. Theoriginal Order consolidating cases and notice of hearing was issued Apnl 25.1978, and was amended on August 25, 1978.3 Also subsequent to the hearing counsel for Respondent filed a motion tocorrect the record in certain respects, in which it was stated that such motionwas made with prior knowledge and concurrence of counsel for the GeneralCounsel. No objections to such motion having been filed by any party, themotion is hereby granted.' There is no issue in this proceeding respecting the jurisdiction of theNational Labor Relations Board or of the status of the Union as a labororganization within the meaning of the Act. The complaint alleges sufficientfacts respecting the interstate operations of Respondent which are admittedin the answer of Respondent, upon which I may and do hereby find thatRespondent is and has been at all times material an employer engaged incommerce within the meaning of Sec. 2(6) and (7) of the Act.The complaint alleges, the answer admits, and I find that at all timesmaterial the Union is a labor organization within the meaning of Sec. 2(5) ofthe Act.245 NLRB No. 1239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtenance employees were not represented for purposes ofcollective bargaining by a labor organization.On October 11I, 1976, the employees were called togetherby Respondent's president, Charles Heyman. Jr., for thepurpose of announcing to them certain changes in theirwages and working conditions.5Among other changes an-nounced by Heyman at that time were: (I) a discontinu-ance of the present retirement plan; (2) the institution of"funeral pay;" (3) an addition of"call-in pay": (4) a changein insurance coverage and contribution; and (5) a wage in-crease above the regular pay to employees who reach theage of 50 and have 10 years of continuance service on orbefore October 10, 1976, plus a general wage increase ofapproximately 27 cents per hour as of that date. It was alsostated by Heyman, "On October 10, 1977, all hourly ratedemployees will receive an increase of 20 cents per hour andthe hiring rate will go to $2.95 per hour."The record shows that on January 24, 1977, the Unionfiled a petition with Region 15 of the National Labor Rela-tions Board for an election to be held at Respondent's plantin a production and maintenance unit. Pursuant to suchpetition the Regional Director for Region 15 of the Na-tional Labor Relations Board conducted, on March 17,1977, an election which the Union won. Consequently, onor about March 25, 1977, the said Regional Director certi-fied the Union as the exclusive collective-bargaining repre-sentative of the employees in the aforesaid production andmaintenance unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment,and other terms and conditions of employment.The record shows that commencing on or about March27, 1977, the Union, by letter, requested collective bargain-ing of Respondent, and the negotiations commenced onApril 18, 1977, and continued until March 31, 1978. Duringthis period the Company and the Union met in negotiations24 separate times, the length of such negotiations rangingfrom 4 to 4-1/2 hours. During this period of time eachparty made proposals and counterproposals, and agreementwas reached on a substantial number of provisions on aproposed contract. However, complete agreement was nev-er reached. On or about March 31, 1978, Respondent re-fused and at all times thereafter is continuing to refuse tomeet and bargain collectively with the Union because Re-spondent was presented, on or about March 29, 1978, witha petition signed by a majority of the employees in thebargaining unit which read:We want to get rid of the U.F.W. Union. We are thepeople that wish to petition for a revote (sic) on aunion at the company that we work at.Meanwhile, on or about July 11, 1977, certain employeesin the unit ceased work concertedly and went on strike andsince that date have engaged in and are engaging in saidstrike. At its inception the strike was economically moti-vated. However, as noted above, the General Counsel con-tends that as a consequence and result of the Employer'salleged unfair labor practices commencing in October 1977the strike became an unfair labor practice strike.' As Heyman described it, he had some "good news and bad news" forthem, but that the good news outweighed the bad news by many times.B. The Alleged Unilateral Wage IncreaseAs previously described. on or about October 12, 1976.the president of Respondent, in a meeting in the plant withunit employees, announced a 20-cent across-the-boardwage increase, effective October 10, 1977. During the nego-tiations between the Company and the Union which com-menced in late March 1977 which continued throughMarch 1978, the parties concentrated initially on noneco-nomic items, putting off negotiations on monied items untilthe end of the negotiations. Accordingly. when time camein October 1977 for the implementation of the wage in-crease there had been no bargaining respecting that subjectmatter in the negotiations. On September 27, 1977, thepresident of Respondent wrote the Union's chief negotiatorthe following letter:I'm sure you and your committee are aware of ourannouncement last October 12. concerning the $.20across the board wage increase, effective October 10,1977. Unless you present valid reasons why we shouldnot go ahead with the previously announced increasewe will plan on implementing said increase effectiveOctober 10, 1977. Of course this increase would bewithout prejudice to further bargaining in our effortsto reach a contract.By letter dated September 30, 1977, the union represent-ative wrote the following letter in reply:I am in receipt of your letter of September 27, 1977in which you advise that you plan to implement a 20Cacross-the-board wage increase on October 10, 1977.It is our position that such increase is too little andtoo late. It is also ill timed as we are currently in nego-tiations in an effort to reach a Union-Company Agree-ment.We feel that this is an issue subject to collective bar-gaining which should be properly discussed with theUnion's committee at the bargaining table. Our Unionwill be proposing a substantial wage increase and itwill be our proposal that such substantial wage in-crease be made retroactive to April 18, 1977.We look forward to discussing this matter with youat the bargaining table.There is nothing in the record to disclose that there wereany negotiations at that time concerning the wage increase,and, accordingly, the Company implemented such wage in-crease on October 10, 1977, as announced. It is the conten-tion of the General Counsel that such wage increase consti-tuted a unilateral change in conditions of employment inviolation of Section 8(a)(5) of the Act. It is the position ofRespondent that since the announcement of such wage in-crease occurred in 1976, prior to the advent of the Union,the increase in 1977 was part of a preexisting program ofwages and benefits, so that the implementation of the wageincrease did not constitute a change in wages, hours, orworking conditions in violation of the statute. In otherwords, Respondent contends that because the Employer,had committed itself to such wage increase the implementa-tion thereof was a mere continuation of the status quo, cit-ing N.L.R.B. v. Benne Katz, Alfred Finkel, and Murray40 CHARLES MANUFACTURING COMPANYKatz, d/bla Williamshurg Steel Products Company. 369 U.S.736 (1962).6Analysis and Concluding FindingsIn N.L.R.B. v. Katz, supra, the Supreme Court held thatgenerally an employer may violate Section 8(a)(5) of theAct by making a unilateral change in conditions of employ-ment without necessarily finding the employer guilty ofoverall subjective bad faith. There is no allegation or con-tention of overall bad faith on the part of the Employer inthis case. Rather, as previously noted, the issue on this as-pect of the case is whether Respondent's implementation ofthe wage increase in October 1977 constituted a change inworking conditions in view of the announcement of suchwage increase to the employees in October 1976.In Liberty Telephone & Communications, Inc., and Cen-tury Telephone Enterprises, Inc.,7the Board, in reversing theAdministrative Law Judge, stated as follows:Contrary to the Administrative Law Judge, logicand relevant authority decree that the definition of'condition of employment' includes not only what theemployer has already granted, but also what he 'pro-poses to grant.' The terms and conditions of employ-ment in a labor contract are fixed not by rigid formulasor stipulations but by the relationship between the em-ployer and the employees. It is the normal foreseeableexpectations arising out of the relationship, includingthe expected weekly wage, the usual promotion policy,anticipated wage increases, customary bonuses and va-cations, and other announced or expected benefits,which constitute the terms and conditions of employ-ment. Hence in determining whether a particular mat-ter or program is a term and condition of employmentwhich is subject to collective bargaining, the Boardand courts have properly considered whether the pro-gram is a reasonable expectancy of the employmentrelationship, i.e., whether the program in fact acted asan inducement to employees to accept or continue em-ployment.In the Liberty Telephone case the Board found a Section8(aX5) violation in respondent's action there in withdrawalof a previously announced wage increase even though itwas subject to Internal Revenue Service approval since itcreated "a reasonable expectation of an increase to takeplace upon a contingency."' The Board concluded at 318:...the cancellation of the wage increase to the unitemployees after they had selected the Union as theirexclusive bargaining representative without consultingthe Union or affording it an opportunity to negotiateconstituted a change in their working conditions. Byeffecting such change without prior consultation withthe certified bargaining representative of the employ-ees, Respondents violated Section 8(a)(5) of the Actand also interfered with the employees' right to have'The parties stipulated that there had been no impasse on this issue, sothere is no issue that the increase was implemented in connection with animpasse in negotiations.7204 NLRB 317. 318 (1973).a In the instant case. of course. no such contingency existed.their representative consulted about changes in theirconditions of employment in violation of Section8(a)( 1 ) of the Act.In the instant case the Employer notified the Union of itsintent to implement the wage increase unless the Unionpresented valid reasons why the Company should not carryout its promise and further stated that the increase wouldbe without prejudice to further bargaining. Thus, Respon-dent clearly afforded the Union an opportunity to negotiateconcerning the matter.9There is no contention or allegation that Respondentsubsequently refused to bargain about this or any othercondition of employment in the negotiations.In view of all of the foregoing I find that Respondent didnot violate Section 8(a)(5) of the Act by implementing thewage increase to unit employees on or about October 10.1977. shall therefore recommend that this allegation andthe complaint be dismissed.C. The Alleged "Frequency of Meetings" ViolationThe complaint alleges that since on or about January 23.1978, Respondent refused to bargain with the Union in vio-lation of the Act by failing and refusing to "meet at reason-able times and confer in good faith with respect to wages,hours, and other terms and conditions of employment."The facts show that during the time under consideration,i.e., January 23, 1978, until March 31, 1978 (when Respon-dent withdrew from bargaining because it was presentedwith a petition from a majority of its employees, discussedmore fully infra), the parties met on five separate occa-sions.'°0Additional meetings were scheduled in advance forApril 3 and April 13 but were not held due to the filing ofthe employees' petition.The record reflects that during the period in question theUnion requested Respondent to meet more frequently, towhich Respondent's reply was, generally, that it was notavailable to meet more frequently than the dates which itsuggested. On at least one occasion it cited as a reason forits failure to meet the fact that the company president wasaway on a business trip, which was undisputed in the rec-ord. The record also reflects that the union representativestated that he was unavailable to meet on five dates inMarch. The record further reflects that on one occasionRespondent's attorney, noting that a scheduled Board hear-ing for March 9 had been postponed, suggested to the unionrepresentative that an additional bargaining session be heldon March 8. Finally, I note the statement in the stipulationthat:The Respondent does not contend that, by reason ofthe schedules of its committee members, it was unable'Thus, this case is clearly distinguishable from Chatham ManufacturngCompany, 172 NLRB 1948 (1968), relied upon by counsel for the GeneralCounsel, where the Board found that respondent made changes in the ratesof pay of unit employees without giving the union advance notice of suchchanges.Compare Allis Chalmers Corporation. 237 NLRB 290. 291 (1978), wherethe Board found that "unilateral actions are violative even when they aremade pursuant to an established company policy. f they are taken withoutaffording the representative an opportunity to bargain.° Januarv 23, February 9. February 27, March 8. and March 13.41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto meet more frequently than it did in the period be-tween January 23, 1978 and March 31, 1978, but con-tends that the number of times it agreed to meet wasreasonable under the circumstances.Analysis and Concluding FindingsPertinent to the issue under consideration is the require-ment in the statute for the parties "to meet at reasonabletimes and confer in good faith with respect to wages, hours,and other other terms and conditions of employment.""As previously noted, there is no allegation in the com-plaint of overall lack of good faith bargaining, surface bar-gaining, or independent violations of Section 8(a)(1) of theAct. The record reflects that during the overall period ofnegotiations the parties met on numerous occasions andexchanged proposals and counterproposals-reachingagreement on some and not reaching agreement on others.No doubt, after a period of extended negotiations theUnion was becoming more impatient and was extremelydesirous of winding up the negotiations and arriving at anagreement. In a different context, one might view the Com-pany's conduct in not scheduling more meetings during thecritical period to be further evidence of bad-faith bargain-ing. However, in the backdrop of the Company's overallconduct, previously described, its willingness to schedule ameeting voluntarily upon the postponing of the Board hear-ing, and the Union's unavailability on at least five occasionsin March lead me to the conclusion that Respondent's con-duct in this regard was, under the circumstances, in reason-able compliance with the requirements of the statute, and Iwill therefore recommend that this allegation of the com-plaint be dismissed.D. The Alleged Refusal To Meet with the Union afterMarch 31, 1978The complaint alleges that since on or about March 31,1978, and at all times thereafter Respondent has refusedand is continuing to refuse to meet at any time and bargaincollectively with the Union as the exclusive bargaining rep-resentative of the employees in the appropriate unit. Aspreviously noted, Respondent concedes that it has refusedto meet and negotiate with the Union since on or aboutMarch 31, 1978, in view of the receipt by it on March 29,1978, of the petition signed by a majority of the unit em-ployees cited above.'In my view, the disposition of this issue is controlled bythe principles explicated by the Board in Southern Wipers,Inc.,:"The principle applicable in the present situation haslong been established. After the certification year hasrun, an Employer may lawfully withdraw recognitionfrom an incumbent union because of an asserted doubtof the union's continued majority of (sic) its assertionof doubt is raised in a context free of unfair labor prac-" See Sec. 8(d) of the Act.n1 Thereafter, in April Respondent filed with the Regional Office of theBoard, an RM petition (15-RM-338). Such petition was dismissed by theRegion because of the issuance of the instant complaint.1 192 NLRB 816 (1971).tices and is supported by a showing of objective con-siderations providing reasonable grounds for a beliefthat a majority of the employees no longer desire unionrepresentation. Here the Respondent engaged in no in-dependent unfair labor practices and Respondent's re-fusal to meet with the Union occurred more than ayear after the certification. Consequently. the issue tobe resolved is whether or not those 'objective consider-ations' existed justifying Respondent's doubt concern-ing the Union's majority status.Here, as in Southern Wipers, Respondent and the Unionengaged in a number of bargaining sessions during the cer-tification year from March 1977 through March 1978.While such sessions were not fruitful as far as resulting in acollective-bargaining agreement, there is no context of un-fair labor practices or evidence of employer instigation orparticipation in the petition signed by a majority of theemployees in the unit to the effect that they no longer desireto have the Union represent them in collective bargaining.Under the circumstances, these factors provide, in my opin-ion, "an objective basis which would properly furnish rea-sonable grounds for the Respondent to believe that theUnion had lost its majority status."' Accordingly, I findthat Respondent did not violate Section 8(a)(5) and (I) ofthe Act when, on or about March 31, 1978, it refused torecognize the Union as the agent of its employees. Accord-ingly, I shall recommend that this allegation of the com-plaint be dismissed.E. The Alleged Unfair Labor Practice StrikeIt having been found that Respondent did not committhe unfair labor practices alleged in the complaint, it fol-lows that the economic strike which commenced on orabout July 11, 1977, was not prolonged and converted intoan unfair labor practice strike as alleged in the complaint.CONcLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of the Act.2. The Union is a labor organization within the meaningof the Act.3. Respondent did not, as alleged in the consolidatedcomplaint, engage in conduct violative of Section 8(a)(5)and (1) of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record, and pursuant toSection IO(c) of the Act, I hereby issue the following recom-mended:"ORDERIt is hereby ordered that the complaint herein be, and ithereby is, dismissed in its entirety." Ibidm~ In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations, be adopted b the Board and becomeits findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.42